Citation Nr: 0313716	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  98-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1998 rating decision 
rendered by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for PTSD.  
The veteran appealed this denial to the Board which issued an 
October 1999 holding that new and material evidence had not 
been submitted to reopen the claim.  However, the 1999 Board 
decision was vacated and remanded by means of a February 2000 
Order of the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a January 2000 Motion for Remand 
and to Stay Further Proceedings. 

Thereafter, the Board rendered a decision in July 2000 again 
holding that new and material evidence had not been submitted 
to reopen a claim of service connection for PTSD.  In July 
2001, the Court issued an order vacating the July 2000 Board 
decision and remanded the case to the Board for consideration 
of the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  
Thereafter, the Board issued a June 2002 decision that held 
that new and material evidence had been submitted to reopen 
the claim for service connection for PTSD.  Having reopened 
the claim, the Board chose to undertake internal development 
of the issue of service connection for PTSD pursuant to 
38 C.F.R. § 19.9(a)(2)

 
REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  The evidence does not show that 
the veteran has been adequately informed of the VCAA or 
adequately notified of the evidence necessary to substantiate 
his claim as required under the holding in Quartuccio.  

As noted above, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2).  Additional 
evidence received as a result of this development includes a 
response from the National Personnel Records Center (NPRC) 
indicating that the veteran's service personnel record was 
not available and could not be reconstructed.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  Likewise, the Board can no longer attempt to cure 
VCAA deficiencies.  The result is that the RO must review 
evidence developed by the Board and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.  Of course, the review by the RO may indicate a need 
for further development.  Also, the RO must notify the 
veteran of the applicable provisions of VCAA, including what 
evidence is needed to support the claim, what evidence VA 
will develop, and what evidence the veteran must furnish.  

Because of the duties contained in the VCAA and the court 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  He 
should be informed that he has one year 
from the date of the letter to respond, 
and that his appeal cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one-year time 
period.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



